Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2022 and 05/04/2022 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because:  
The language “Methods, systems, and devices for targeted command/address parity low lift are described” can be implied from the title.
The language “may receive”, “may perform”, and “may exchange” is speculative and fails to provide a concise statement of the technical disclosure of the patent.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the limitation “first parity bit” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the first parity bit previously disclosed or an additional first parity bit.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 17
a first set of pins configured to receive a command from a host device; 

a second set of pins configured to perform data transfer with the host device; and

a third set of pins configured to communicate, with the host device, a parity bit associated with the command and at least one additional bit associated with the command.
Claim 20
a register coupled with at least the first set of pins and configured to store an indication of a comparison between the parity bit associated with the command and a second parity bit.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 7 – 15, and 17 – 19 are rejected on the ground of nonstatutory double patenting over claims 1, 3, 10, 11, 16, 17, and 21 of U.S. Patent No. 11,249,847 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/580,284
Claim 1 – Patent 11,249,847
A method, comprising: 
A method, comprising: 
receiving a write command from a host device; 
receiving a write command from a host device via a first set of pins; 
receiving data and a first parity bit associated with the write command; 
receiving data from the host device during a plurality of time intervals via a second set of pins based at least in part on receiving the write command; 
receiving a first parity bit associated with the write command via a third set of pins during a first time interval of the plurality of time intervals, wherein the third set of pins is used to receive at least one additional bit associated with the write command during at least one time interval of the plurality of time intervals;
generating a second parity bit based at least in part on the write command; and 
generating a second parity bit based at least in part on the write command; and 
generating a parity result bit based at least in part on the first parity bit and the second parity bit.
generating a parity result bit based at least in part on comparing the first parity bit and the second parity bit.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/580,284 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,249,847. Specifically, both claim 1, of the current application 17/580,284, and claim 1, of patent 11,249,847 discloses: A method, comprising such steps as “receiving a write command from a host device”, “receiving data from the host”, and “receiving a first parity bit associated with the write command”. 
One of ordinary skill in the art would recognize the Method disclosed by claim 1, of the current application 17/580,284, as a broader recitation of the operations performed by the Method disclosed in claim 1 of Patent 11,249,847. A method performing the broader operations of a disclosed a disclosed method would be recognized by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/580,284, as performing the operations of the method of claim 1, of U.S. Patent 11,249,847, and as such are obvious variants of each other.

Claim 2 – Application 17/580,284
Claim 1 – Patent 11,249,847
Claim 7 – Application 17/580,284
Claim 1 – Patent 11,249,847
Claim 8 – Application 17/580,284
Claim 1 – Patent 11,249,847
Claim 9 – Application 17/580,284
Claim 3 – Patent 11,249,847
Claim 10 – Application 17/580,284
Claim 1 – Patent 11,249,847
Claim 11 – Application 17/580,284
Claim 10 – Patent 11,249,847
Claim 12 – Application 17/580,284
Claim 10 – Patent 11,249,847
Claim 13 – Application 17/580,284
Claim 11 – Patent 11,249,847
Claim 14 – Application 17/580,284
Claim 11 – Patent 11,249,847
Claim 15 – Application 17/580,284
Claim 16 – Patent 11,249,847
Claim 17 – Application 17/580,284
Claim 17 – Patent 11,249,847
Claim 18 – Application 17/580,284
Claim 21 – Patent 11,249,847
Claim 19 – Application 17/580,284
Claim 21 – Patent 11,249,847


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al., U.S. Publication 2019/0146870 (herein Cha).

Regarding claim 1, Cha discloses: A method, comprising: receiving a write command from a host device (figure 15, element S610); receiving data and a first parity bit associated with the write command (figure 15, element S610); generating a second parity bit based at least in part on the write command (figure 15, element S620); and generating a parity result bit based at least in part on the first parity bit and the second parity bit (figure 15, element S630).

Regarding claim 10, Cha discloses: receiving a first portion of the write command via a first one or more of a first set of pins; and receiving a second portion of the write command via a second one or more of the first set of pins, wherein the first parity bit is included the first portion of the write command, the second portion of the write command, or both (figure 1, CMD/ADDR, MD, DM, WP).

Regarding claim 11, Cha discloses: A method, comprising: receiving a read command from a host device (paragraph 0092); transmitting data to the host device based at least in part on receiving the read command (paragraph 0092); generating a parity bit based at least in part on the read command (paragraph 0092); and transmitting the parity bit associated with the read command and based at least in part on generating the parity bit (paragraph 0092).

Regarding claim 12, Cha discloses: transmitting the data to the host device during one or more time intervals via a second set of pins based at least in part on receiving the read command (paragraph 0029).

Regarding claim 13, Cha discloses: the parity bit is transmitted via a third set of pins during a first time interval of the one or more time intervals (figure 1, WP).

Regarding claim 14, Cha discloses: transmitting, via a third set of pins, at least one additional bit associated with the read command during at least one time interval of the one or more time intervals (paragraph 0029).

Regarding claim 15, Cha discloses: receiving a first portion of the read command via a first one or more of a first set of pins; and receiving a second portion of the read command via a second one or more of the first set of pins (figure 1, CMD/ADDR, MD, DM, WP).

Regarding claim 16, Cha discloses: storing an indication of a comparison between the parity bit and a second parity bit based at least in part on generating the parity bit (figure 15, element S650).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cha, in view of Yun, U.S. Publication 2014/0122974 (herein Yun).

Regarding claim 2, Cha teaches the limitations of the parent claim. Cha does not explicitly teach: comparing the first parity bit and the second parity bit based at least in part on generating the second parity bit, wherein generating the parity result bit is based at least in part on comparing the first parity bit and the second parity bit.
Yun teaches: comparing the first parity bit and the second parity bit based at least in part on generating the second parity bit, wherein generating the parity result bit is based at least in part on comparing the first parity bit and the second parity bit (figure 8).
One of ordinary skill in the art, at the time of the effective filing date of the invention, would find it obvious to combine the teaching of Cha: receiving a write command from a host device; receiving data and a first parity bit associated with the write command; with the teaching of Yun:  comparing the first parity bit and the second parity bit based at least in part on generating the second parity bit for the purpose of verifying data (abstract). a first parity bit associated with the write command is well-known in the art (figure 15). Comparing generated data is well-known design choice in the art (figure 8). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 3, Cha teaches the limitations of the parent claim. Cha does not explicitly teach: determining a match between the first parity bit and the second parity bit based at least in part on comparing the first parity bit and the second parity bit; and determining that the write command was received correctly based at least in part on the match between first parity bit and the second parity bit.
Yun teaches: determining a match between the first parity bit and the second parity bit based at least in part on comparing the first parity bit and the second parity bit; and determining that the write command was received correctly based at least in part on the match between first parity bit and the second parity bit. And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 4, Cha teaches the limitations of the parent claim. Cha does not explicitly teach: storing an indication of the match between the first parity bit and the second parity bit based at least in part on determining that the write command was received correctly.
Yun teaches: storing an indication of the match between the first parity bit and the second parity bit based at least in part on determining that the write command was received correctly (figure 8). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 5, Cha teaches the limitations of the parent claim. Cha does not explicitly teach: determining a mismatch between the first parity bit and the second parity bit based at least in part on comparing the first parity bit and the second parity bit; and determining that the write command was received incorrectly based at least in part on determining the mismatch between the first parity bit and the second parity bit.
Yun teaches: determining a mismatch between the first parity bit and the second parity bit based at least in part on comparing the first parity bit and the second parity bit; and determining that the write command was received incorrectly based at least in part on determining the mismatch between the first parity bit and the second parity bit (figure 8). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 6, Cha teaches the limitations of the parent claim. Cha does not explicitly teach: storing an indication of the mismatch between the first parity bit and the second parity bit based at least in part on determining that the write command was received incorrectly.
Yun teaches: storing an indication of the mismatch between the first parity bit and the second parity bit based at least in part on determining that the write command was received incorrectly (figure 8). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Allowable Subject Matter
Claims 7 – 9 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hsieh; Chao-Kuei		US 20190205248 A1
SUH; Jungwon et al.	US 20170004035 A1
TAKIZAWA; Ryousuke	US 20130024744 A1
Hara; Tokumasa et al.	US 20090319840 A1
Park; Jong-wook		US 20130275830 A1
EGUCHI; Yasuyuki		US 20170242585 A1
Schaefer; Scott E. et al.	US 20200278908 A1
Tsern; Ely K. et al.		US 20130139032 A1
receiving a write command from a host device; 
receiving data and a first parity bit associated with the write command; 
generating a second parity bit based at least in part on the write command; and 
generating a parity result bit based at least in part on the first parity bit and the second parity bit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111